UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5160 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 02/28/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Money Market Fund February 28, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; RBS Citizens NA) 0.40 3/7/10 3,375,000 a 3,375,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Bank) 0.25 3/7/10 2,700,000 a 2,700,000 Allegany County Industrial Development Agency, Civic Facility Revenue (Houghton College Project) (LOC; Key Bank) 0.45 3/7/10 4,095,000 a,b 4,095,000 Bleecker Terrace Housing Development Corporation, Housing Development Revenue (Bleecker Terrace Apartments Project) (LOC; FHLB) 0.40 3/7/10 1,435,000 a 1,435,000 Brookhaven-Comsewogue Union Free School District, GO Notes, TAN 1.25 4/30/10 1,300,000 b 1,301,609 Campbell-Savona Central School District, GO Notes, BAN 2.00 6/24/10 1,850,000 b 1,856,108 Chautauqua County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy Project) (LOC; Key Bank) 0.50 3/7/10 790,000 a 790,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 0.30 3/7/10 3,970,000 a 3,970,000 Cold Spring Harbor Central School District, GO Notes, TAN 2.00 6/30/10 1,845,000 b 1,854,154 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 0.35 3/7/10 1,600,000 a 1,600,000 East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 1,790,000 b 1,793,670 Elmira City School District, GO Notes, BAN 1.50 6/30/10 1,900,000 b 1,905,374 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 1,890,000 1,895,304 Erie County Industrial Development Agency, Civic Facility Revenue (Community Services Disabled Project) (LOC; Key Bank) 0.45 3/7/10 2,220,000 a 2,220,000 Erie County Industrial Development Agency, Civic Facility Revenue (DePaul Community Facilities, Inc. Project) (LOC; Key Bank) 0.50 3/7/10 1,200,000 a,b 1,200,000 Erie County Industrial Development Agency, Civic Facility Revenue (Every Person Influences Children, Inc. Project) (LOC; Fifth Third Bank) 0.95 3/7/10 1,265,000 a 1,265,000 Erie County Industrial Development Agency, Civic Facility Revenue (People Inc. Project) (LOC; Key Bank) 0.45 3/7/10 1,800,000 a 1,800,000 Erie County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy Association Project) (LOC; Key Bank) 0.50 3/7/10 460,000 a 460,000 Fishkill, GO Notes, BAN 2.00 4/30/10 1,245,000 1,247,043 Fort Plain Central School District, GO Notes, BAN 2.00 6/24/10 1,270,000 b 1,275,401 Herkimer County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 0.45 3/7/10 1,140,000 a 1,140,000 Heuvelton Central School District, GO Notes, BAN 1.50 6/30/10 1,000,000 b 1,002,815 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Bank) 0.28 3/7/10 300,000 a 300,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.35 6/10/10 2,200,000 2,200,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.19 3/7/10 15,135,000 a 15,135,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.13 3/1/10 8,200,000 a 8,200,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.23 3/7/10 6,500,000 a 6,500,000 Metropolitan Transportation Authority, Transportation Revenue (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.21 3/7/10 6,615,000 a,c 6,615,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.21 3/7/10 10,000,000 a 10,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired - Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.21 3/7/10 1,470,000 a 1,470,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.25 3/7/10 6,635,000 a 6,635,000 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Banco Santander) 0.30 3/7/10 11,200,000 a,b 11,200,000 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Mary's Children Project) (LOC; Commerce Bank NA) 0.30 3/7/10 1,395,000 a 1,395,000 New York City, GO Notes 4.00 8/1/10 750,000 760,426 New York City, GO Notes (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.19 3/1/10 7,000,000 a 7,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.14 3/1/10 5,000,000 a 5,000,000 New York City, GO Notes (LOC; Fortis Bank) 0.11 3/1/10 8,500,000 a 8,500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/10 2,100,000 a 2,100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/10 5,000,000 a 5,000,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.14 3/1/10 1,350,000 a 1,350,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.17 3/7/10 6,755,000 a 6,755,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 0.45 3/7/10 3,700,000 a,b 3,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 0.60 3/7/10 7,210,000 a,b 7,210,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.60 3/7/10 6,000,000 a,b 6,000,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Bank) 0.45 3/7/10 1,635,000 a,b 1,635,000 New York City Industrial Development Agency, Civic Facility Revenue (The Professional Children's School Project) (LOC; Wachovia Bank) 0.23 3/7/10 1,800,000 a 1,800,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.45 3/7/10 940,000 a,b 940,000 New York City Industrial Development Agency, Civic Facility Revenue, Refunding (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; Allied Irish Banks) 0.60 3/7/10 1,200,000 a 1,200,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 3/3/10 1,500,000 1,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.12 3/1/10 4,000,000 a 4,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.12 3/1/10 1,900,000 a 1,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Fortis Bank) 0.12 3/1/10 1,000,000 a 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.12 3/1/10 5,100,000 a 5,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.13 3/1/10 2,200,000 a 2,200,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.14 3/1/10 1,000,000 a 1,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Westdeutsche Landesbank) 0.22 3/7/10 4,400,000 a 4,400,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.14 3/1/10 3,300,000 a 3,300,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.14 3/1/10 10,000,000 a 10,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 9,000,000 9,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutshe Landesbank) 0.21 3/7/10 5,500,000 a 5,500,000 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 2,760,000 b 2,770,234 New York State Dormitory Authority, Revenue (Long Island University) (LOC; Allied Irish Banks) 0.37 3/7/10 3,200,000 a,b 3,200,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.18 3/7/10 8,500,000 a,b 8,500,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.20 3/7/10 17,500,000 a 17,500,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 1.50 3/15/10 1,200,000 1,200,509 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; FHLB) 0.35 3/7/10 3,225,000 a 3,225,000 Ossining, GO Notes, TAN 1.00 5/14/10 2,400,000 2,403,049 Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Bank) 0.30 3/7/10 2,435,000 a 2,435,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 0.45 3/7/10 2,495,000 a 2,495,000 Port Authority of New York and New Jersey, Equipment Notes 0.26 3/7/10 2,800,000 a 2,800,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.23 3/1/10 3,215,000 a 3,215,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank NA) 0.18 3/7/10 8,300,000 a,b 8,300,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.30 3/7/10 2,445,000 a 2,445,000 Seneca County Industrial Development Agency, Civic Facility Revenue (Kidspace National Centers of New York Project) (LOC; Key Bank) 0.45 3/7/10 1,270,000 a 1,270,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 3,480,000 b 3,486,290 South Jefferson Central School District, GO Notes, BAN 1.50 7/2/10 1,000,000 b 1,002,707 Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 0.23 3/7/10 2,600,000 a,b 2,600,000 Susquehanna Valley Central School District, GO Notes, BAN 1.50 7/30/10 1,000,000 b 1,003,306 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.30 3/7/10 2,100,000 a 2,100,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 2,425,000 b 2,429,491 Tompkins County Industrial Development Agency, Civic Facility Revenue (Cornell University Project) (Liquidity Facility; JPMorgan Chase Bank) 0.13 3/1/10 2,400,000 a,b 2,400,000 Tompkins County Industrial Development Agency, Continuing Care Retirement Community Revenue (Kendal at Ithaca, Inc. Project) (LOC; Wachovia Bank) 0.23 3/7/10 4,845,000 a 4,845,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.40 3/11/10 3,000,000 3,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wachovia Bank) 0.23 3/7/10 2,950,000 a 2,950,000 Westchester County Industrial Development Agency, Civic Facility Revenue, Refunding (Rye Country Day School Project) (LOC; Allied Irish Banks) 0.70 3/7/10 7,550,000 a,b 7,550,000 Total Investments (cost $312,807,490) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At February 28, 2010 the fund had $90,211,159 or 28.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, this security amounted to $6,615,000 or 2.1% of net assets. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 312,807,490 Level 3 - Significant Unobservable Inputs - Total 312,807,490 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4
